


Exhibit 10.29

 

AGREEMENT AND GENERAL RELEASE

 

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into this 19th day of November 2008 by and between First National Bank of
Chester County (the “Bank”) and Deborah R. Pierce (“Employee”).

 

WHEREAS, the Bank has restructured its operations and as a result thereof, the
Employee’s position has been eliminated; and

 

WHEREAS, the Bank and Employee desire to resolve and settle all issues, existing
as of the date of execution of this Agreement, whether arising from any aspect
of Employee’s employment or separation from employment with the Bank, or
otherwise;

 

NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements contained herein, and other valuable consideration, the receipt of
which hereby is acknowledged, it is agreed as follows:

 


1.                                       TERMINATION DATE.  EMPLOYEE SHALL BE
SEPARATED FROM EMPLOYMENT EFFECTIVE OCTOBER 29, 2008, WHICH SHALL BE CONSIDERED
THE TERMINATION DATE (“TERMINATION DATE”).


 


2.                                       SEVERANCE.  EMPLOYEE WILL RECEIVE TOTAL
SEVERANCE PAY EQUIVALENT TO TWELVE (12) MONTHS OF BASE SALARY, (WHICH SHALL
INCLUDE AUTO ALLOWANCE) AS REDUCED BY APPLICABLE TAXES COMMENCING ON OCTOBER 30,
2008 AND TERMINATING OCTOBER 29, 2009.  PAYMENT OF THE SEVERANCE SHALL BE MADE
AT NORMAL PAYROLL PERIODS.


 


3.                                       BENEFITS.  IN THE EVENT THE EMPLOYEE
ELECTS TO CONTINUE MEDICAL COVERAGE UNDER COBRA, THE BANK WILL PAY THE
EMPLOYEE’S SHARE OF THE COBRA PREMIUMS FOR A PERIOD NOT TO EXCEED TWELVE (12)
MONTHS FROM THE TERMINATION DATE FOR THE EMPLOYEE AND HER SPOUSE, PROVIDED THAT
EMPLOYEE PAYS APPLICABLE EMPLOYEE CO-PAYS AND HAS NOT OBTAINED COMPARABLE

 

--------------------------------------------------------------------------------



 


MEDICAL COVERAGE ELSEWHERE.  MEDICAL CARE COVERAGE SHALL CEASE IN THE EVENT
EMPLOYEE OBTAINS OTHER COVERAGE.


 


4.                                       BY DECEMBER 31, 2008, THE EMPLOYEE
SHALL BE PAID THE SUM OF $9,317.28 AS CASH EQUIVALENT PAYMENT FOR 2008
401(K) PROFIT SHARING PLAN.


 


5.                                       OUTPLACEMENT.  THE BANK WILL PAY FOR
OUTPLACEMENT SERVICES FOR THE EMPLOYEE, DIRECTLY TO A FIRM SELECTED BY THE
EMPLOYEE IN AN AMOUNT NOT TO EXCEED FOURTEEN THOUSAND DOLLARS ($14,000).


 


6.                                       PTO.  EMPLOYEE WILL ALSO RECEIVE PAY
FOR ACCRUED AND UNUSED PTO (“PAID TIME OFF”).


 


7.                                       BONUS.  ALTHOUGH THE BANK DOES NOT
INTEND TO PAY A 2008 EXECUTIVE ANNUAL BONUS, IN THE EVENT IT DOES, IT WILL PAY
EMPLOYEE A PRO RATA SHARE OF THAT BONUS FOR 2008 UP TO AND INCLUDING THE DATE OF
HER TERMINATION OCTOBER 29, 2008.


 


8.                                       THE BANK WILL PAY EMPLOYEE THE AMOUNT
OF $12,650 AS REDUCED BY APPLICABLE TAXES, REPRESENTING THE 2007 LTIP BY
DECEMBER 31, 2008


 


9.                                       EXCEPT AS SPECIFICALLY SET FORTH
HEREIN, THE EMPLOYEE IS NOT ENTITLED TO ANY FURTHER COMPENSATION OR BENEFITS
FROM THE BANK EXCEPT FOR THOSE BENEFITS GOVERNED BY OTHER DOCUMENTS OR PLANS
SUCH AS THE SBRP AND CONTINUATION OF CERTAIN LIFE INSURANCE POLICIES AND OTHER
BENEFITS TO THE EXTENT THOSE PLANS MAY ALLOW BUT IN NO EVENT SHALL THE BANK BE
RESPONSIBLE FOR ANY FURTHER CONTRIBUTIONS OR PAYMENT OF PREMIUMS.  THE BANK WILL
NOT OPPOSE EMPLOYEE’S APPLICATION FOR PENNSYLVANIA UNEMPLOYMENT COMPENSATION
BENEFITS.


 


10.                                 NON-DISPARAGEMENT.  THE EMPLOYEE AGREES THAT
SHE WILL NOT MAKE OR CAUSE TO BE MADE ANY STATEMENTS THAT DISPARAGE OR INIMICAL
TO OR DAMAGE THE REPUTATION OF THE BANK OR ANY OF ITS PAST OR PRESENT
AFFILIATES, SUBSIDIARIES, AGENTS, OFFICERS, DIRECTORS, OR EMPLOYEES.  IN THE
EVENT

 

2

--------------------------------------------------------------------------------



 


SUCH A COMMUNICATION IS MADE TO ANYONE, INCLUDING BUT NOT LIMITED TO MEDIA,
PUBLIC INTEREST GROUPS AND PUBLISHING COMPANIES, IT WILL BE CONSIDERED A
MATERIAL BREACH OF THE TERMS OF THIS AGREEMENT AND THE BANK WILL BE PERMITTED TO
PURSUE ANY AND ALL REMEDIES AT LAW AND EQUITY.


 


11.                                 RETURN OF PROPERTY.  THE EMPLOYEE AGREES
THAT SHE HAS RETURNED ALL PROPERTY OF THE BANK, INCLUDING, BUT NOT LIMITED TO,
HER BANK-OWNED CREDIT CARD, ALL BANK FILES, ALL KEYS INCLUDING THOSE TO
BANK-OWNED REAL ESTATE AND PROPERTY.


 


12.                                 COSTS AND EXPENSES.  THE BANK AND EMPLOYEE
ACKNOWLEDGE, UNDERSTAND AND AGREE THAT EACH PARTY SHALL BEAR HER OR ITS OWN
COSTS, ATTORNEYS’ FEES AND EXPENSES.


 


13.                                 ACKNOWLEDGEMENT.  THE BANK AND EMPLOYEE
UNDERSTAND, REPRESENT AND WARRANT THAT THIS AGREEMENT IS A FULL AND FINAL
COMPROMISE OF ANY EXISTING CLAIMS AND NOT AN ADMISSION OF WRONGDOING OR
LIABILITY BY OR ON THE PART OF THE BANK.


 


14.                                 GENERAL RELEASE.  IN CONSIDERATION OF THE
UNDERTAKINGS PROVIDED FOR IN PARAGRAPH 2, 3,4,5 AND 8 HEREIN, THE SUFFICIENCY OF
WHICH IS HEREBY ACKNOWLEDGED AND TO WHICH EMPLOYEE IS NOT OTHERWISE ENTITLED,
EMPLOYEE, ON BEHALF OF HERSELF AND HER HEIRS, ESTATES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS, DOES HEREBY FULLY, FINALLY AND
UNCONDITIONALLY RELEASE AND FOREVER DISCHARGE THE BANK, ITS FORMER, CURRENT AND
FUTURE SHAREHOLDERS, DIRECTORS, OFFICERS, PARENT COMPANY, SUBSIDIARIES,
AFFILIATES, AGENTS, EMPLOYEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS, WHETHER
ACTING IN THEIR INDIVIDUAL OR OFFICIAL CAPACITIES, FROM ANY AND ALL CLAIMS,
DEMANDS, LOSSES, LIABILITIES, AND CAUSES OF ACTION OF ANY NATURE OR KIND
WHATSOEVER RELATED TO EMPLOYEE’S EMPLOYMENT BY THE BANK, KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, WHICH AROSE OR ACCRUED ON OR BEFORE THE EFFECTIVE DATE
OF THE AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS UNDER ANY FEDERAL,
STATE OR LOCAL LAWS AND REGULATIONS AND ANY COMMON LAW PROHIBITING PREGNANCY,
SEX, RACE, AGE, RELIGION, NATIONAL ORIGIN, DISABILITY, HANDICAP, CITIZENSHIP,

 

3

--------------------------------------------------------------------------------



 


OR MARITAL STATUS DISCRIMINATION OR ANY OTHER FORM OF DISCRIMINATION OR CLAIMS
UNDER ANY OTHER EMPLOYMENT STATUTE OR LAW, CLAIMS FOR ATTORNEYS’ FEES, AND ANY
CLAIMS WHATSOEVER UNDER ANY OTHER FEDERAL, STATE, AND LOCAL LAWS OR REGULATIONS
OR COMMON LAW ARISING OUT OF ANY LEGAL RESTRICTIONS ON AN EMPLOYER’S RIGHT TO
TERMINATE ITS EMPLOYEES OR IN ANY WAY GOVERNING THE EMPLOYMENT RELATIONSHIP,
INCLUDING, BUT NOT LIMITED TO, CLAIMS ARISING UNDER THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985, AS AMENDED, THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 AND 1991, AS
AMENDED, THE EQUAL PAY ACT, THE AMERICANS WITH DISABILITIES ACT, THE FAMILY AND
MEDICAL LEAVE ACT, THE FAIR LABOR STANDARDS ACT, AS AMENDED, THE PENNSYLVANIA
HUMAN RELATIONS ACT, THE PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW, AND THOSE
BASED ON CONTRACT, IMPLIED-IN-FACT CONTRACT, OR TORT LAW, RELATING TO EMPLOYEE’S
EMPLOYMENT BY THE BANK.


 


15.                                 CONFIDENTIALITY.  THE EXISTENCE OF THIS
AGREEMENT AND ITS TERMS ARE TO BE HELD IN STRICT CONFIDENCE BY THE BANK AND
EMPLOYEE.  DISCLOSURE BY EMPLOYEE SHALL BE LIMITED TO IMMEDIATE FAMILY AND TO
PERSONS REPRESENTING OR ADVISING HER FOR ACCOUNTING, TAX, BUSINESS OR LEGAL
PURPOSES OR AS OTHERWISE REQUIRED BY LAW, AND SHALL BE FURTHER LIMITED TO
FINANCIAL MATTERS.  EMPLOYEE FURTHER AGREES NOT TO DISCLOSE CONFIDENTIAL
INFORMATION ABOUT THE OPERATIONS OF THE BANK TO ANYONE.


 


16.                                 CONFIDENTIAL INFORMATION.  THE EMPLOYEE
ACKNOWLEDGES THAT, IN CONNECTION WITH HER EMPLOYMENT AT THE BANK, SHE OBTAINED
KNOWLEDGE ABOUT CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE BANK, INCLUDING
BUT NOT LIMITED TO PRIVILEGED AND CONFIDENTIAL MATTERS RELATING TO THE BANK’S
LEGAL MATTERS, LISTS OF CUSTOMERS, TECHNICAL INFORMATION ABOUT BANK PRODUCTS,
AND STRATEGIC PLANS OF THE BANK’S BUSINESS (HEREINAFTER THE “INFORMATION”). 
EMPLOYEE AGREES NOT TO

 

4

--------------------------------------------------------------------------------



 


USE, PUBLISH OR OTHERWISE DISCLOSE ANY INFORMATION TO OTHERS, INCLUDING BUT NOT
LIMITED TO A SUBSEQUENT EMPLOYER OR COMPETITOR OF THE BANK, EITHER PRIOR TO OR
FOLLOWING THE EFFECTIVE DATE.  IF THE EMPLOYEE HAS ANY QUESTION REGARDING WHAT
DATA OR INFORMATION WOULD BE CONSIDERED BY THE BANK TO BE INFORMATION SUBJECT TO
THIS PROVISION, THE EMPLOYEE AGREES TO CONTACT THE PRESIDENT OF THE BANK IN
WRITING FOR CLARIFICATION.


 


17.                                 EMPLOYEE REPRESENTATIONS.  EMPLOYEE MAKES
THE FOLLOWING ADDITIONAL REPRESENTATIONS TO THE BANK, EACH OF WHICH IS
SIGNIFICANT AND AN IMPORTANT CONSIDERATION FOR THE BANK’S WILLINGNESS TO ENTER
INTO THE AGREEMENT:


 


I.                                          EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT
IF SHE DID NOT EXECUTE THE AGREEMENT, SHE WOULD NOT BE ENTITLED TO RECEIVE THE
MONEY AND BENEFITS SET FORTH IN PARAGRAPHS 2 AND 3.


 


II.                                       EMPLOYEE ACKNOWLEDGES THAT SHE HAS
BEEN GIVEN A FULL AND FAIR OPPORTUNITY TO REVIEW THE AGREEMENT, THE BANK
SPECIFICALLY RECOMMENDED THAT EMPLOYEE CONSULT WITH AN ATTORNEY BEFORE EXECUTING
THE AGREEMENT, AND SHE HAS BEEN ALLOWED UP TO TWENTY-ONE (21) DAYS TO CONSIDER
WHETHER TO ACCEPT THE AGREEMENT.


 


III.                                    EMPLOYEE UNDERSTANDS THAT SHE MAY CHANGE
HER MIND AND REVOKE THE AGREEMENT AT ANY TIME DURING THE SEVEN (7) DAYS
IMMEDIATELY FOLLOWING THE DATE SHE SIGNS THE AGREEMENT, PROVIDED SHE DOES SO IN
WRITING, IN WHICH CASE NONE OF THE PROVISIONS OF THE AGREEMENT WILL HAVE ANY
EFFECT.  EMPLOYEE UNDERSTANDS THAT SHE WILL NOT BE ENTITLED TO RECEIVE ANY
PAYMENT UNDER THE AGREEMENT UNTIL THE SEVEN (7) DAY REVOCATION PERIOD HAS
EXPIRED WITHOUT REVOCATION OF THE AGREEMENT.

 

5

--------------------------------------------------------------------------------



 


18.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA AND ANY APPLICABLE FEDERAL LAWS, WITHOUT REGARD TO CHOICE OF LAW
PROVISIONS.


 


19.                                 SEVERABILITY OF PROVISIONS.  IF ANY TERM OR
PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE INVALID OR UNENFORCEABLE FOR ANY
REASON, SUCH TERM OR PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
INVALIDITY OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING TERMS OF
PROVISIONS HEREOF, AND SUCH TERM OR PROVISION SHALL BE DEEMED MODIFIED TO THE
EXTENT NECESSARY TO MAKE IT ENFORCEABLE.


 


20.                                 REVOCATION.  IF EMPLOYEE ELECTS TO REVOKE
HER ACCEPTANCE OF THIS AGREEMENT, SHE WILL DO SO BY LETTER WITHIN SEVEN (7) DAYS
AFTER EXECUTING THIS AGREEMENT, AND ENSURE THAT THE LETTER OF REVOCATION IS
RECEIVED WITHIN EIGHT (8) DAYS OF HER EXECUTING THIS AGREEMENT:


 

Such a letter shall advise that Employee has elected to revoke her acceptance of
this Agreement, and sent to James F. Kilcur, Esquire at Saul Ewing LLP, 1500
Market Street, 38th Floor, Centre Square West, Philadelphia, PA 19102.

 


21.                                 ENTIRE AGREEMENT.  THIS IS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND ANY AMENDMENT TO, MODIFICATION OF, OR
SUPPLEMENT TO THIS AGREEMENT MUST BE IN WRITING AND SIGNED BY EACH PARTY OR AN
EXPRESSLY AUTHORIZED REPRESENTATIVE.


 


22.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL EXTEND TO, BE BINDING UPON, AND INURE TO THE BENEFIT OF THE BANK, ITS
SUCCESSORS AND ASSIGNS AND TO THE EMPLOYEE’S HEIRS.  THIS AGREEMENT AND THE
PAYMENTS HEREUNDER CANNOT BE ASSIGNED BY THE EMPLOYEE EXCEPT TO HER
CARETAKER(S) OR TO HER DESIGNATED POWER OF ATTORNEY HOLDER IN CASE OF EMPLOYEE’S
DISABILITY.

 

6

--------------------------------------------------------------------------------



 


23.                               NOTICES/REQUESTS.  ANY NOTICE OR REQUEST UNDER
THIS AGREEMENT SHALL BE IN WRITING AND SENT TO THE OTHER PARTY VIA OVERNIGHT
COURIER SERVICE OR U.S. POSTAL SERVICE CERTIFIED MAIL WITH RETURN RECEIPT,
ADDRESSED AS FOLLOWS:


 


A.                                       IF TO EMPLOYEE:


 

Deborah R. Pierce, Esq.

156 Old Kennett Road, P.O. Box 996

Kennett Square, PA  19348

 


B.                                      IF TO THE BANK:


 

Mr. Kevin C. Quinn

President

First National Bank of Chester County

887 South Matlack Street

West Chester, PA  19382

 

IN WITNESS WHEREOF, the Bank and Employee have executed this Agreement on the
date and year set forth above.

 

THIS IS A WAIVER AND RELEASE OF CLAIMS.  YOU ARE ADVISED TO CONSULT WITH LEGAL
COUNSEL AND READ THIS DOCUMENT PRIOR TO SIGNING.

 

Employee

 

First National Bank of Chester County

 

 

 

 

 

 

 

 

By:

/s/ Deborah R. Pierce

 

/s/ Kevin C. Quinn

 

Deborah R. Pierce

 

          Kevin C. Quinn, President

 

 

 

 

 

 

 

 

Date: November 19, 2008

 

Date: November 21, 2008

 

7

--------------------------------------------------------------------------------
